In a proceeding pursuant to CPLR article 78 to review a determination of the Town of Bedford Building Inspector and Superintendent of Highways denying the petitioner’s application for a building permit and a driveway permit, the appeals are from (1) an order of the Supreme Court, Westchester County, dated March 31, 1995, which determined, inter alia, that the petitioner was not entitled to the permits in question due to noncompliance with a wetlands ordinance, (2) a judgment of the same court, dated April 20, 1995, which dismissed the proceeding, (3) an order of the same court, dated June 29, 1995, which granted the petitioner’s motion, inter alia, to vacate the prior judgment of the same court dated April 20, 1995, and (4) a judgment of the same court, dated July 14, 1995, which, inter alia, granted the petition.
Ordered that the appeals from the orders dated March 31, 1995, and June 29, 1995, are dismissed, without costs or disbursements, as no appeals lie as of right from orders made in a CPLR article 78 proceeding (see, CPLR 5701 [b] [1]); and it is further,
Ordered that the appeal from the judgment dated April 20, 1995, is dismissed as superseded by the judgment dated July 14, 1995, without costs or disbursements; and it is further,
Ordered that the judgment dated July 14, 1995, is affirmed, without costs or disbursements.
In view of the excision from the wetland area of a "small finger”, pursuant to a determination of the appellant Wetlands Control Commission dated July 29, 1986, the evidence in the record establishes conclusively that no portion of the petitioner’s project is located within 100 feet of the wetland boundary, as that boundary is delineated on the official map. The Supreme Court properly held that, in denying the petitioner’s applications for a building permit and for a driveway permit, based on his supposed noncompliance with Town of Bedford Code Chapter 122, the appellant Building Inspector and Super*637intendent of Highways acted illegally and arbitrarily. Bracken, J. P., Krausman, Goldstein and Luciano, JJ., concur.